Sam C. Cook, P. J.,
delivered the opinion of the court.
This case originated in the chancery court of Attala county, and was a proceeding to validate five thousand dollars of bonds issued by McAdams consolidated school district. These bonds in question were authorized by the legislature, and their validity depends upon the constitu*855tionality of chapter 294, Laws of 1918, entitled: “An act authorizing the board of- supervisors of Attala county, Mississippi, to issue bonds for the purpose of building and equipping an agricultural high school in the McAdams consolidated school district.” The question arises, and it is the real question in this case, Does chapter 294 of the Acts of 1918 violate section 90', paragraph p, of the Constitution of 1890?
The section of the Constitution referred to takes away from the legislature the power to pass local, private or special laws, providing for the management of support of any private or common school, incorporating the same, or granting such schools any privileges. This was a special act, and we are convinced that it provided for the support of the single school district. In fact the law breathes the breath of life into the one common school.
This is not a new question to this court. - It is not uncommon for certain districts to seek special privileges not accorded to other counties, or districts by the general laws of the state. In Hewes v. Langford, 105 Miss. 375, 62 So. 358, we endeavored to lay down the rule governing cases like the instant case. In that case, as in this case, it is insisted that the situation demands a special treatment, because its troubles are new.

Reversed cmd dismissed.